COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00175-CR


The State of Texas                     §    From the 271st District Court

                                       §    of Wise County (CR17314)

v.                                     §    June 25, 2015

                                       §    Opinion by Justice Gardner

Zachary Palmer                         §    (p)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Anne Gardner_____
                                      Justice Anne Gardner